 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalUnion, United Automobile Workers of America, AFL, is a labororganizationwithinthe meaningof Section 2 (5) of the Act.2.By discriminating in regardto the employment of Harold L. Mobley,the Re-spondent has engaged in and is engaging in unfair labor practiceswithinthe meaningof Section 8 (a) (3) ofthe Act.3.By interferingwith,restraining,and coercing employees in the exercise of rightsguaranteedby Section 7 of the Act,the Respondent has engaged in and is engagingin unfair labor practiceswithinthe meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practicesare unfairlaborpractices affecting com-mercewithin themeaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]WILLIAM D. GIBSON CO.,DIVISION OF ASSOCIATED SPRING CORPORATIONandDIE AND TOOL MAKERS LODGENo.113, INTERNATIONAL ASSOCIA-TION OF MACHINISTS,AFLandUNITED STEELWORKERS OF AMERICA,CIO, AND UNITED STEELWORKERS OF AMERICA,CIO, LOCAL UNIONNo. 3485.CaseNo. 13-CA-1256.October 29,195.4Decision and OrderOn September 15, 1953, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, except for twominor instancesof interrogation notwarrantinga remedial order, and recommending that the complaintbe dismissed in its entirety,as setforth in the copy of the IntermediateReport attached hereto. Thereafter, the General Counsel and the Ma-chinists filed exceptions to the Intermediate Report and supportingbriefs.The Respondents and the Steelworkers filed briefs in supportof the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner insofar as they are consistent with thisDecision 2I In addition, the Respondent also filed a brief in {eply to the General Counsel's and theMachinists' exceptions and briefs.The reply brief is hereby accepted.3 The Intermediate Report contains certain minor misstatements or inadvertencies, noneof which affects the Trial Examiner's ultimate conclusions.Accordingly,we note thefollowing corrections :The Board held a hearing on the petition in the representation case involved hereinAfter receiving the Steelworkers' telegram dated September 19, 1952, the Respondent'sgeneral manager, Goff, called a meeting of the employees named in the said telegram onSeptember 23, not on September 21.110 NLRB No. 88. WILLIAM D. GIBSON CO.6611.We agree with the Trial Examiner that the Respondent did notviolate Section 8 (a) (1), (2), or (3) of the Act by executing thecollective-bargaining agreement with the Steelworkers on July 28covering the Respondent's production and maintenance workers, af-ter the Machinists had requested recognition for the Respondent'stoolroom employees and had filed a representation petition with thi,Board.For the reasons stated below, the majority believes that theMidwest Pipingdoctrine,' relied upon by the General Counsel and theMachinists to establish that the Act has been violated, should notbe applied to the situation here presented 4As noted in the Intermediate Report, the Steelworkers, since Boardcertification in January 1945, has been the exclusive bargaining repre-sentative of the Respondent's approximately 500 production and main-tenance employees, including the toolroom employees whom the Ma-chinists desires to represent.Before expiration of the Steelworkers'contract on April 1, 1952, and several months before the Machinistsbegan organizational activities at the Respondent's plant, the Re-spondent and the Steelworkers instituted negotiations for a newagreement and reached accord on all provisions of a new contractexcept wages and union security.With respect to these two matters,the parties had been following the pattern established in the "BigSteel" contracts.As "Big Steel" had not executed new contracts atthe time the Respondent and the Steelworkers were negotiating toreplace their April 1 agreement, they deferred further negotiationson wages and union security and orally extended their expiring agree-ment on a day-to-day basis pending execution of the new "Big Steel"contracts.On July 25, 1952, the Machinists requested recognition as the bar-gaining representative for the Respondent's approximately 30 tool-room employees and filed a representation petition with the Board.At about that time, "Big Steel" concluded new contracts and, on July28, the Respondent and the Steelworkers reduced their completed bar-gaining agreement to writing.The following morning the Respond-ent received a copy of the Machinists' representation petition from theBoard, and thereafter withheld recognition from the Machinists. Sub-sequently, the Board held a hearing in the representation case and thenissued a Decision and Direction of Election,5 ordering a self-deter-3 The doctrine (lei ives its name from the case entitledMidwest Piping & Supply Co,Inc,63 NLRB 1060.4In view of our determination herein,we find it unnecessary to pass upon the TrialExaminer's grounds for dismissing the 8(a) (1), (2), and(3) allegations of the complaint.ITVillianiD.GibsonCompany, Division of _4s,ociated Spring Coiporatson,Case No.13-RC-2876, issued November 4, 1952 (not published in printed volumes of Board Deci-sions and Orders). 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDmination election for the toolroom employees.6 Instead of proceedingto an election, the Machinists filed the charge in this case.As indicated above, the General Counsel and the Machinists con-tend that theMidwest Pipingdoctrine requires a finding that theRespondent violated the Act by executing the July 28 agreement withthe Steelworkers at a time when the Machinists' representation peti-tion was pending.We find no merit in this contention.TheMidwest Pipingdoctrine, as enunciated in the named case andas developed in later cases,' established a general prohibition againstemployer execution of a bargaining agreement with 1 of 2 or morerival unions making conflicting representation claims for his employ-ees, where representation proceedings were pending before the Board.Under that doctrine, execution of a bargaining contract in the circum-stances indicated constituted interference with the Board's functionof resolving the representation question and also a breach of theEmployer's obligation to remain neutral.Upon reexamination ofthe doctrine, we are persuaded that the policies of the Act will bestbe served if theMidwest Pipingdoctrine is not applied to situationswhere an employer contracts with a labor organization which is anincumbent union actively representing the employer's employees.Where, as here, a labor organization has been representing an em-ployer's employees, stability in industrial relations, the primary objec-tive of the Act,8 requires that continuity in collective-bargaining agree-ments be encouraged, even though a rival union is seeking to displacean incumbent.Furthermore continuance of a preexisting collective-bargaining relationship%between an incumbent union and an employerdoes not encroach upon the right of the employees to change theirbargaining representative.For, as the Board has uniformly held-and indeed decided in the representation case here involved-anycontract entered into by an incumbent union and an employer aftera rival union has made a timely representation claim does not baran election in the representation proceeding.Thus, rejection of theMidwest Pipingdoctrine in the circumstances of this case does notinterfere with the toolroom employees' right to replace their bargain-ing representative in an appropriate Board proceeding, and it alsopermits the employees to enjoy, without interruption, the benefits ofa previously established bargaining relationship.We conclude therefore, that in the interest of industrial stability,which uninterrupted collective bargaining achieves, an employershould be permitted to continue recognition of an active, incumbent6 The Board added several toolmakers in other departments to the unit originally soughtby the Machinists and excluded certain noncraft employees in the toolroom whom theMachinists sought to include''For example,Wtilltiam Penn Broadcasting Company,93 NLRB 1104;Ensher, Alex-ander&Barsoom, Inc,74 NLRB 1443:and I.Spiewak&Sons, 71 NLRB 770.8Colgate-Palmolive-Peet Co v. N L R. B,338 U. S 355 WILLIAM D. GIBSON CO.663labor organization and to contract with it until such time as the unionisdisplaced as the bargaining representative of the employer's em-ployees in an appropriate Board proceedings.9 In conformity withthe views expressed above, we find that the Respondent did not violateSection 8 (a) (1), (2), or (3) of the Act by continuing to deal withthe Steelworkers and by signing the July 28 contract.2. In view of our conclusion that the Respondent's July 28 contractwith the Steelworkers was valid, we find that it was not unlawful forthe Respondent to discharge those employees who did not comply withthe union-security provisions of the agreement, by failing to maintainmembership in good standing in the Steelworkers. For this reason, wealso find that the Respondent did not violate the Act by requiring thereinstated employees to regain their good standing in the Steelworkersand to waive their claims to back pay as conditions for reinstatement.3.We have found that in the circumstances of this, case the Respond-ent was legally entitled to continue its contractual recognition of theSteelworkers, notwithstanding the pendency of the Machinists' repre-sentation petition.It follows that, absent unlawful conduct, the Re-spondent should not be required to recognize the Machinists. until suchtime as that organization may be certified by the Board as the bargain-ing representative of the Respondent's toolroom employees.We findtherefore that the Respondent lawfully refused to recognize the Ma-chinists without a Board certification. 10 Accordingly, we shall dismissthe 8 (a) (5) allegations of the complaint.h1[The Board dismissed the complaint.]MEMBER RODGERS,dissentinginpart :On July 25, 1952, the IAM, holding cards from a majority of all theemployees in the Employer's toolroom, requested the Employer to bar-gain with that Union for these employees. On the very same day theIAM backed and substantiated that request by filing a petition for anelection among the toolroom employees-a unit, which this Board hasconsistently found to be appropriate.Three days later, notwithstanding this demand, this petition andquestion of representation which they raised, the Employer entered intoa contract with the Steelworkers covering all of its employees, includ-ing those petitioned for and represented by the IAM. The contractbetween the Employer and the Steelworkers contained a union-security9To the extent that prior Board decisions involving theMidwest Pipingprinciple areinconsistent herewith, they are hereby overruled.10This determination makes it unnecessary to pass upon the Trial Examiner's othergrounds for dismissing the 8 (a) (5) allegations of the complaint.11We adopt the Trial Examiner's recommendation that no remedy be ordered with re-spect to the two isolated instances of interrogation which he found were violative of Sec-tion 8 (a) (1).Without regard to the Trial Examiner's substantive findings, we find,in the circumstances of this case, that no remedial order is warranted. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovision which was vigorously enforced-at least as to the IAM ad-herents.By September 26, 17 IAM adherents had been removed fromtheir jobs, the wishes of the individual workers had been completelyfrustrated, and the standing of the IAM completely destroyed.These facts were reported to the National Labor Relations Board.A complaint was issued.A hearing was held. The Trial Examiner,after finding that the Employer was fully aware of the IAM's ma-jority claim before it signed with the Steelworkers, found no viola-tion of law.On appeal to the Board in Washington, a majority ofthe Board by its decision now sustains the Trial Examiner, reversesthe precedents, and places its stamp of approval on this entire and,in my opinion, sordid transaction.By this ruling the majority now gives to every employer a completeand legal formula for destroying any organizational activity, by anyoutside union, for overriding the rights of the individual employee,for subverting any efforts at craft severance, and for perpetuatingat his pleasure any union of his favor or choosing.For the reasons set forth below, I would find that the Respondentviolated Section 8 (a) (1), (2), and (3) of the Act by executing andenforcing its July 28, 1952, contract with the Steelworkers, but thatitdid not violate Section 8 (a) (5) by refusing to honor the Ma-chinists' request for recognition on July 25,It has long been established that where employees are confrontedwith a choice of bargaining representatives, the employer may notaccord such treatment to one of the rivals as will give it improperadvantage or disadvantage in its contest for the employees' favor.13Basically, this is no more than a recognition of the obligation whichthe Act imposes upon employers to keep hands off when their em-ployees are seeking to exercise their guaranteed right of freely choos-ing a bargaining representative. 14 If, therefore, the employees'freedom of choice is to be preserved, employer conduct, at this criticaltime, must be subjected to careful scrutiny.Accordingly, it has beenconsistently held that where an employer is confronted with rivalclaims and preferentially grants exclusive recognition to one of therivals, he commits an unfair labor practice.15That one of the rivals for the employees' choice is an incumbentunion, currently recognized by the employer, does not, we have held,relieve the employer of his obligation to maintain strict neutrality ifthe petition filed by the competing union "has a character and time-liness which creates a real question concerning representation." 16 It12Under all the circumstances, I deem it unnecessaryto pass upon the other issuesraised by the complaint which are discussed in the Intermediate Report18NL. R B. v WatermanSteamshipCorp.,309 U.S. 206, 226.14N L R B.v Jones & Laughlin Steel Corp.,301 U S 1, 3316Harrison Sheet Steel Company v.N L. R B,194 F 2d 407 (C. A. 7).16William Penn Broadcasting Company,93NLRB 1104. WILLIAM D. GIBSON CO.665is the existence of this real question of representation, therefore, andnot, as the majority would find, the presence of an incumbent union orthe need for industrial stability, that is determinative of the require-ment of neutrality in this case. I would certainly find, unlike theTrial Examiner and Member Murdock, that the competing claims ofthe two labor organizations involved in these proceedings clearly dis-closed a real question concerning representation as this Board hastraditionally interpreted that concept.17Once we have established that the question concerning representa-tion exists, there can be, to my mind, but one conclusion; namely, thatby negotiating with the Steelworkers, the Company has violated theneutrality required of it.For no one can deny that such conductbestows immeasurable prestige and advantage upon the Steelworkersand to that extent effectively supports that organization to the detri-ment of the competing Machinists. Unquestionably, this conductwould constitute a violation of Section 8 (a) (2) by criteria consist-ently recognized by the Board and approved by the courts." Sincethis is so, I fail to see how we may now justify the conduct or dis-charges made in consequence of it, "in the interest of industrial stabil-ity, which uninterrupted collective bargaining achieves."For, if everthere is a legal principle that we characterize as "well settled," it isthe one first enumerated by the Court of Appeals for the Ninth CircuitinN. L. B. B. v. Star PublishingCo.19 and repeated by other courts 2ethat "the Act prohibits unfair labor practices in all cases.It permits'no immunity because the employer may think that the exigencies ofthe moment require infraction of the statute. In fact, nothing in thestatute permits or justifies its violation by the employer." If, there-fore, in the face of such well-settled law, this Board now holds thatwhile a question concerning representation exists, an incumbent unionand the employer may enjoy a privileged exemption from the opera-tions of the statute, we are serving notice upon all that incumbencymay be synonomous with perpetuity.Under suchcircumstances in-dustrial stability, alone, would dominate the resolutionof all represen-tation problems before the Board. Indeed the majority emphasizesthis by characterizing stability in industrial relations as "the primaryobjective of the Act." In the recurringinstancesin which we havechosen between freedom of choice and stability,"'we do not appear to17Gulf Shipstide Storage Corporation.,91 NLRB 181,210-212;Ensher,Alexander cEBarsoom, Inc,74 NLRB 1443;Midwest Pipingand Supply Co. Inc ,63 NLRB 1060isFogel Refrsge7 ator Company,82 NLRB 1302,1305,Crosby Chemicals,Inc.,85 NLRB791, 793-795,enfd, 188 F.2d 91(C. A.5) ; Crowley'sMilk Company,Inc,88 NLRB 1049,1050. enfd,208 F. 2d 444, 445 (C A. 3).N. L. R. B v Braswell Motor Freight Lines,209 F 2d 622,623-624(C A5) ; N. L. R. B. v.National Container Corp.,211 F. 2d 525,536 (C A. 2).39 97 F. 2d 465, 470.20N.L. R. B v. Hudson Motor Car Co.,128 F. 2d 528, 531, 532-533 (C.A.6) ; McQuay-Norris MfgCo. v N.L. R B, 116 F. 2d 748, 752 (C A 7)21 See for example :Shtirlsngton Supermarket Inc.,108 NLRB 579 (1-year certificationrule). 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave resolved the basic conflict of which of these two concepts is pri-mary and which is secondary.22 I am not disposed to say that thisjudgment be made at all, much less in the context of this case.As I perceive the function of this Board, it is to provide a freedomof choice to employees in an atmosphere of relative impartiality.Themajority's decision provides the opposite.It removes the choice, con-trary to the majority's assertion, by effectively destroying the oppo-sition.And it establishes partiality to the same degree that it es-tablishes a factual basis for a finding that Section 8 (a) (2) has beenviolated.Under such circumstances, it is completely unrealistic toinsist, as the majority does, that its holding "does not interfere withthe toolroom employees' right to replace their bargaining representa-tive in an appropriate Board proceeding."While that is technicallytrue, we cannot gainsay the effect of the union-security provision in thecontract which the Board now approves. Seventeen toolroom em-ployees were discharged.Although 12 of them have been reinstatedupon compliance with the Steelworkers' membership requirements, Iam persuaded that all of them have suffered material interference intheir "right to replace their bargaining representative in an appro-priate Board proceeding." In the face of this Board-sanctioned op-position, exercising such a right would, I fear, require a hardier spiritthan the average toolmaker possesses.And I fail to see what comforthe would derive in the knowledge that by its decision, the majority"permits the employees to enjoy, without interruption, the benefitsof a previously established bargaining relationship."Since the veryessence of this proceeding is the perpetuation of the bargaining rela-tionship, it would be more appropriate to say that the Board's decisionforces, not permits, the toolroom employees to abide a bargaining re-lationship they consider of no benefit to them and which they wishto be rid of.Under all of the circumstances of this case, therefore, I would findthat the Employer, by its execution of the July 28 contract with theSteelworkers, thereby granting support and assistance to that labororganization to the detriment of the Machinists, violated Section 8 (a)(1) and (2) of the Act.Furthermore, since I cannot subscribe to theproposition that the incumbency of a labor organization prevents aquestion of representation from arising, I would find that the em-ployer's breach of neutrality by executing a contract at such a criticalperiod constitutes an unfair labor practice and establishes the con-22The majority's relianceuponColgate-Palmolive-Peet Co v N.L R. B.,338 U. S.355, is misplacedIn that case the Supreme Court had before ita case arising under theoriginalWagner Act in which the legality ofthe closed shop was in issue. It is undoubtedlytine as the Court held, that the primary objective of Congress in enacting the Wagner Act,as illustrated by the approval of the closed shop,was "to achievestabilityof labor rela-tions " It issignificant however,that a subsequent Congress,in enactingthe Taft-HartleyAct, specifically prohibited the closed shop in theinterest of employee freedom of choice. WILLIAM D. GIBSON CO.667tract and the union-security provisions as unlawful.This, by all theprecedents of Board and court, constitutes discrimination in violationof Section 8 (a) (3) ofthe Act.I would so find.I would furtherfind, therefore,that the discharge of the 17 toolroom employees, pur-suant to the union-security provisions of this unlawful contract, andthe subsequent reinstatement of 12 of them only after achieving goodstanding with the Steelworkers,and waiving their back pay, as condi-tions of their reinstatement,constituted discrimination against themin violation of Section 8 (a) (3) of the Act, and interference, re-straint,and coercion of them with respect to rights guaranteed themby the Act,in violation of Section 8 (a) (1).As I have indicated above, I agree with the ultimate conclusion ofthe majority that the complaint should be dismissed insofar as it al-leges that the Respondent violated Section 8 (a) (5) by refusing tobargain with the Machinists.I do so, however,because in the circum-stances of this case,which are fully set forth in the IntermediateReport, I believe that it would have been just as inconsistent with theAct for the Respondent to have accorded recognition to the Machin-ists as it was, in my opinion,for the Respondent to have renewed itscontract with the Steelworkers.I can, therefore,hardly* find thatthe Respondent's refusal to bargain with the Machinists constituteda violation of Section 8 (a) (5).On the basis of all theforegoing,and the entire record, I would holdthe Respondent in violation of Section 8 (a) (1), (2),and (3) of theAct, but, like the majority,would dismiss the 8(a) (5) allegations ofthe complaint.MEMBER MURDOCK,concurring :I concur in the result reached by the majority that the Respondentdid not violate Section 8(a) (1), (2), (3),and (5)of the Act, butnot for the same reasons. I would reach that result by finding, on thebasis of existing precedent,that the General Counsel failed to estab-lish the allegedMidwest Pipingviolation,upon which are premised thespecific unfair labor practices charged against the Respondent.UnderWilliam Penn Broadcasting Company,"the Board recognized thatthere is no duty on the part of an employer to refrain from continuingto deal with an incumbent bargaining representative in the face of arival claim and petition unless a real question concerning representa-tion in fact exists; that an essential element for a determination thatsuch a question existed is that the petitioning union assert its claim"as to an appropriate unit of employees;"and that, accordingly, theGeneral Counsel to establisha prima faciecase ofMidwest Pipingviolation in such a situation must prove that the rival union claim "didencompass employees in an appropriate unit."x' Supra 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Machinists' representation claim here was for a departmentaltool room unit which the Board found in the representation proceed-ing was inappropriate, the appropriate unit being a true craft unitwhich included toolmakers in other departments and excluded non-craft employees in the tool department.Therefore, the Machinists'claim did not give rise to a -real question concerning representation.The fact that the Board nevertheless gave the Machinists the oppor-tunity to go to an election in the craft unit found to be appropriatedoes not derogate from the fact that its claim was in an inappropriateunit.The distinction between departmental and craft units has longbeen recognized as a significant one.Accordingly, because I find that no "real question concerning rep-resentation" existed when the Respondent executed the July 28 con-tract with the Steelworkers, as is required by theWilliam Penndeci-sion to establish a breach of theMidwest Pipingdoctrine on a contractmade with an incumbent union, I join my colleagues in the dismissalof all the allegations in the complaint.I note, however, that the majority, despite its finding that a realquestion concerning representation existed, concludes that the com-plaint should be dismissed because it overrules theWilliam Penndeci-sion.It holds that an employer is free to make a new contract with anincumbent union even in the face of a petition by another union rais-ing a real question concerning representation-that such conduct willno longer be a violation of theMidwest Pipingdoctrine.On thislegal issue, without necessarily adopting all the statements in the dis-senting opinion, I join Member Rodgers in protesting against thebreach in theMidwest Pipingdoctrine which the majority is todaymaking by overruling theWilliam Penndecision.If in fact a realquestion concerning representation exists, protection of the freedomof choice of the employees requires that an employer not be permittedto give potent support to a union by making a contract with it, whetherit be an incumbent union challenged by a rival or one of two outsideunions.TheWilliam Penndecision marks the sound limits of per-missible dealing between an employer and an incumbent union whenit permits him to continue to contract with it despite the pendency ofa rival claim or petition so long as such claim or petition did not infact raise a genuine question concerning representation.Intermediate ReportSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the Labor Management Rela-tionsAct of 1947,61 Stat.136 (herein calledtheAct),was heard in Chicago,Illinois, fromMay 4 to 8, 1953, pursuant to due notice to all the parties. Thecomplaint, issued on March 10, 1953,amended on March 31,and further amended WILLIAM D. GIBSON CO.669on April 17, by the General Counsel of the National Labor Relations Board,' andbased on charges duly filed and served, alleged that the Respondent had engagedin unfair labor practices proscribed by Section 8 (a) (1), (2), (3), and (5) of theAct. In its answer and amended answer, duly filed, the Respondent conceded certainfacts with respect to its business operations, but denied the commission of the allegedunfair labor practices.All parties were represented at the hearing, the General Counsel, the Respondent,and the Steelworkers by attorneys and the Machinists by a field representative.Allpartieswere afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, to argue orally, and to file briefs andproposed findings and conclusions.At the close of its case, Respondent moved todismiss the complaint.This motion was taken under advisement; it is disposed ofas will appear hereinafter in this report.Oral argument was waived by the parties.On June 29, 1953, counsel for the Respondent, the Steelworkers, and the GeneralCounsel submitted able and extensive briefs which have been fully considered bythe Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, having its principal office at Bristol, Con-necticut, and several plants throughout the country, is engaged in the manufactureof mechanical precision springs for distribution and sale. Its only plant involved inthis proceeding is located in the city of Chicago and known as the William D. GibsonCo. In the course and conduct of its business at the Gibson plant the Respondentusesmaterials annually valued at approximately $2,500,000, of which some 70percent originates outside the State of Illinois.Annual shipments of finished productsfrom the same plant are valued at approximately $7,500,000, about 63 percent ofwhich are transported in interstate commerce between the State of Illinois and otherStates of the United States.Upon the foregoing facts, the Respondent concedes, andI find, that the William D. Gibson Co., Division of Associated Spring Corporation,is engaged in commerce within the meaning of the Act.II.THE LABORORGANIZATIONS INVOLVEDThe Machinists and the Steelworkers are labor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe principal issues in this case arise out of the efforts of the Machinists to organ-ize some 30 employees in the toolroom at the Gibson plant where, pursuant to aBoard certification, the Steelworkers have represented the approximately 500 pro-duction and maintenance employees since about 1944.2 In February 1952, pursuantto the terms of the current contract (which had a maintenance-of-membership pro-vision), the Steelworkers notified the Respondent of its desire to terminate the agree-ment as of April 1.After several bargaining conferences in March, the Companyand the Steelworkers reached substantial accord on all phases of a new agreementexcept wages and union security.With respect to these latter issues, the Company'spractice in the past had been geared to the pattern established by the major steelproducers.Since at that time a strike in "Big Steel" over those issues appearedimminent, on about April 1, the parties agree to defer further negotiations untilthe dispute was settled in the basic industry. It is undisputed that at the same timethe parties orally agreed to extend the old contract on a day-to-day basis until anew agreement was consummated.Early in July, the Steelworkers and the Company resumed their bargaining onwages.On about July 21, Clarence Goff, general manager of the Gibson plant,and Oakley Mills, International representative for the Steelworkers, agreed upon'The General Counsel and the staff attorney appearing for him at the hearing arereferred to herein as the General Counsel and the National Labor Relations Board as theBoardThe above-named Company is referred to as the Respondent and the two unionsinvolved herein as the Machinists (or IAM) and the Steelworkers.2 Associated Spring Corporation (The William D. Gibson Co , a division),59 NLRB 598. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDa wage formula and a final draft of the new contract.Goff then asked that,before signing the agreement, Respondent's counsel at corporate headquarters inBristol, Connecticut, be given an opportunity to review the phraseology in the draft.This was agreeable to Mills and on July 23, Paul F. Zetnick, works manager, leftfor Bristol with a copy of the contract.On July 24, the steel strike was settledand the public press carried accounts of the union-shop clause to which the majorsteel producers had agreed.That same day Respondent's executive board notifiedGoff that it would accede to what had become known as the steel formula on theunion shop.Goff immediately telephoned Mills to this effect and the latter assuredGoff that this was agreeable and that as soon as Zetnick returned from Connecticutwith the final draft the union officials would sign.Zetnick arrived back in Chicagoon July 26, a Saturday.On July 28, the following Monday, the company officialsand the Steelworkers signed the contract.That evening the Steelworkers had ameeting at which the night shift employees ratified the agreement.At anothermeeting, held at 8 o'clock the following morning, the day shift took the same action.Shortly thereafter,Mills told Goff that the employees had ratified the contract withno dissenting votes.Later that same morning the Company received from the Regional Office ofthe Board a copy of a representation petition 3 which the Machinists had filed lateon the afternoon of July 25, the preceding Friday.WilliamD. Gibson Co.,Division of Associated Spring Corp.,Case No. 13-CA-2876.On the latter date,the Company had received from that union a request for recognition as the bar-gaining agent of the toolroom employees but not until after the contract with theSteelworkers had been signed was the Company served with notice that the Ma-chinists had filed a representation petition with the Board.Organizational activity on behalf of the Machinists had begun on July 23, theprecedingWednesday, when a number of the employees in the toolroom had goneto the office of Lodge No. 113, and there signed cards in the Machinists.HaroldWibiral, a toolroom employee and Steelworkers' steward for his department, wasa leader in this move .4 In the period following July 23, Wibiral contacted a num-ber of his fellow employees and induced them to designate the Machinists as theirbargaining agent.On July 25, the Machinists notified the Company that it repre-sented a majority of the toolroom employees and requested a bargaining conference.The Company answered this letter on August 1, at which time it informed thepetitioning union that, pending receipt of word from the Board on the representa-tion case, it would decline to grant any recognition.On September 22 to 23, the Board held a hearing on the petition in Case No.13-RC-2876.On November 4, it issued a decision in which it held that certainspecified employees in the toolroom and, in addition, the toolmakers in two otherdepartments of the plant might constitute an appropriate unit 5 and "Globalized"the unit question by ordering an election among the employees of the unit todetermine whether or not the unit should be severed (Cf.Globe Machine & Stamp-ing Co.,3 NLRB 294).Prior to this decision, the Steelworkers notified the Company that certain of theemployees were no longer in good standing because of their failure to pay dues anddemanded, under penalty of a strike, that these employees pay their dues or author-ize deductions by September 26, or be terminated.The Respondent compliedwith this demand and when the incumbent union notified the Company on Septem-ber 26 that 17 named employees were still delinquent the Respondent dischargedthem.Of this group, 12 were subsequently reemployed when they were restoredto membership in good standing in the Steelworkers.B.Contentions of the partiesThe General Counsel contends that the Respondent violated Section 8 (a) (1),(2), and (3) of the Act, by: (1) Executing a union-shop contract with the Steel-3At the hearing on this petition, the transcript of which was incorporated in the presentrecord by stipulation of the parties, Goff testified, without contradiction, that he hadreceived a copy of the petition by registered mail at about 11 o'clock on the morning ofJuly 29*Wibiral had held other offices in the SteelworkersIn addition to having served aterm as president of the local he had also served on several contract negotiating committees.5In his brief the General Counsel conceded that the inclusion of craftsmen from otherdepartments added five toolmakers to the unit originally sought by the Machinists. Itshould be noted further that in the same decision the Board also excluded from the pro-posed unit certain employees whom the petitioning union had sought to have included WILLIAM D. GIBSON CO.671workers at a time when the Machinists' representation case involving the toolroomat the Gibson plant was pending before the Board; (2) colluding with the Steel-workers in circulating an anti-Machinists' petition among the employees; (3) dis-charging 17 employees in the unit sought by the Machinists and threatening to dis-charge others for failure to maintain membership in the Steelworkers; and (4) con-ditioning reemployment of these dischargees on their acquisition of membershipin the Steelworkers.The General Counsel further alleged that the Respondentviolated Section 8 (a) (5) of the Act by refusing to recognize and bargain withtheMachinists on and after July 25, 1952.The Respondent and the Steelworkersdenied that the execution of the contract in question violated the Act or that itconflicted with theMidwest Pipingdoctrine,6 denied every allegation of collusionset forth in the complaint and affirmatively alleged that the contract signed onJuly 28 was the result of protracted negotiations, actually concluded sometimebefore that date and prior to the advent of the Machinists, and further, that thesubsequent discharges and reinstatements were made pursuant to the plain terms ofa lawful union-security agreement._C. The period from July to January1.The anti-Machinists' petition and events subsequent theretoWibiral, principal witness for the General Counsel, testified substantially as fol-lows.On the afternoon of July 29, Goff called him into his office, told him that thewage scale in the new contract had been kept confidential up to that time but that hewould give Wibiral a copy so that the latter would be the first to see it, asked whetherWibiral had joined the Machinists, told him that the Respondent did not want twounions in the plant, stated that a petition would be circulated in the toolroom request-ing the Machinists to withdraw their representation case, and solicited him to circu-late this petition among his fellow employees with the assurance that if he did so hewould never be sorry.According to Wibiral, within 30 minutes after his conversationwith Goff, Clarence Grutter, president of the Steelworkers, brought to him a docu-ment that Grutter declared was the petition to which Goff had referred.Wibiral tes-tified that he thereupon solicited the toolroom employees to sign, and, despite per-sistent efforts, obtained only five 'signatures.He further testified that about 3:30p.m. on July 29, Goff came into the toolroom and inquired "how is the petition com-ing" and that the following morning Zetnick, the works manager, asked him substan-tially the same question.Itwas undisputed that on July 30, Goff called all the employees in the toolroomto his office for a short meeting where he told them that he was concerned becauseefficiency in that department had dropped in the past few days, that he felt theyshould know what the Company was doing for them in the new'contract, and thathe believed the plant could operate better with only one union.He then had Zetnickread the new wage schedule for the tool- and die-workers, and concluded the meetingwith the statement that he thought everybody could work together as always.Goff testified that in his conversation with Wibiral on July 29 he had discussedthe matter of whether the toolroom employees desired another union and asked himwhat it was all about.According to Goff, he declared that he could see no advan-tage to the employees in having another union and that he felt the Steelworkers hadnegotiated the best possible contract for the men.He conceded having asked Wibiralwho had brought the Machinists into the shop,7 having stated that he was personallyin favor of one union and having told the employees that "the Company was going tofight all the way because it didn't want two unions in the plant."Goff conceded thathe heard about the anti-Machinists' petition but he denied having discussed it withthe employees at any time or having asked Wibiral to circulate it, and he denied hav-ing assured the latter that any personal advantage would be derived by sponsoring it.He further disclaimed having any subsequent conversation with Wibiral in connec-tion with the petition.Zetnick likewise denied having asked Wibiral any questionsabout the petition either on July 30 or at any other time.The Steelworkers presented the following testimony as to the genesis and circula-tion of the petition:Grutter, an employee of the toolroom, as well as president ofLocal 3485, testified that it was conceived and prepared by the officers of the localon the evening of July 28, that the next day he asked Goff if he would permi. hissecretary to type a petition,8 that Goff inquired as to its character and then referredsMtidacest Piping & Supply Co , Inc ,63 NLRB 1060Wibiial told him that he was not responsiblePrior to this time, Goff's secretary had occasionally typed notices for the union. 672DECISIONS OF NATIONAL .LABOR RELATIONS BOARDhim to the stenographer who typed it for GrutterThe latter denied that he ever sub-sequently showed the petition to Goff or that he had at any time consulted with the-management as to its circulation.According to Grutter, after he began circulating-the petition, he was criticized by a fellow employee on the ground that his action wasa usurpation of the steward's functions, whereupon Grutter stated that if the em-ployees preferred he would give the petition to Wibiral, the departmental steward.Grutter further testified that he then, after having obtained two signatures in addi-tion to his own, turned the petition over to Wibiral and later in the day was instru-mental in getting two additional employeesto sign.Grutter's version of these events-was corroborated by the credible testimony of other union officers 9 and of 3 of the4 other employees who signed the petition.10Wibiral's testimony which linked Goff and Zetnick with the petition was uncon-vincing to the Examiner.Apart from the demeanor of the General Counsel's prin-cipal witness, I consider the following contradictory aspects of his testimonysignifi-cant: (1) Wibiral testified that his conversation with Goff took place about 1:30 p. in.on July 29, after his return from a doctor's office, and that later in the afternoonhe circulated the petition among the employees on his shift.His timecard, however,showed that after being out that afternoon he returned to the plant at 4:30 p. in.,the hour when the day shift was going off work. (2) According to Wibiral, it wasat this meeting with Goff that he learned the wage provisions of the new contractfor the first time and that Goff revealed them to him although they were still highlyconfidential.Yet, on subsequent cross-examination, Wibiral conceded that severalhours before conferring with Goff he had attended a union meeting held for thepurpose of ratifying the contract.Wibiral, professedly, had difficulty understandingwhat transpired at this meeting.From other witnesses, however,it isplain thatthe sole purpose of the meeting was to obtain the assent of the employees to thenew contract; that the new agreement was discussed there by the members of thebargaining committee; and that an official of the Steelworkers read off to the assem-bled members the entire wage schedule provided therein." In view of these incon-sistencies inWibiral's version of events it is of some consequence that on cross-examination he frankly conceded a strong dislike for Zetnick and that Minor Jacksoncredibly testified that during this period, in a conversation with Grutter and Wibiral,the latter declared that "Paul Zetnick had double-crossed him at one time and hewould do anything under the sun to get back at him." Because of the doubt reflectedon Wibiral's testimony in the light of the foregoing considerations, it is my conclu-sion that the testimony of Goff, Zetnick, and Grutter, in connection with theseincidents, is the more reliable and I so find.In further support of his allegation that the Respondent had encouraged theSteelworkers and discouraged the Machinists, the General Counsel offered someevidence in connection with an incident that occurred several weeks before thedischarges.This was an occasion at some time early in September 12 when, accord-ing to Wibiral, Goff called him into his office, upbraided him for unrest in thetoolroom, and accused him of having brought the Machinists into the plant.Goffdenied having made any accusations directed to Wibiral's union activities but didtestify that he reproved both Wibiral and Grutter, the latter also having been calledto the manager's office, because of what he described as rumors and propagandathat the two employees accused each other of initiating and thus keeping the entireplant in a state of turmoil.Goff concluded the meeting by admonishing bothWibiral and Grutter to quit talking and get to work.Grutter's testimony as to thisincident corroborated Goff.The Respondent contended that production in the tool-room during the preceding weeks had dropped to an alarming degree as a resultof rumors and unrest arising out of the interunion dispute, that Goff felt that Wibiral,as a leadman and as one of the highest paid employees in that department, was atleast partly responsible for the lack of order, and that the general manager justifiablycalled the employee in on this occasion for disciplinary, purposes and to remind bothWibiral and Grutter of their responsibility in this regard.Because I am persuadedthatGoff and Grutter gave the more credible testimony in connection with thisepisode I am unable to accept the General Counsel's argument that this conferencewas called by the Respondent to give aid and comfort to the Steelworkers.B-Myron Perry and Minor Jackson.10Carl Essl, Bernice Zalewski, and Fritz EsdarAlfred Henke, the other signatory tothe petition, was not called as a witness11This finding is based on the credited, undenied testimony of Perry and Grutter.12None of the witnesses was able to fix the exact date. WILLIAM D.GIBSON CO.6732.The dischargesAll of the employees of the toolroom here involved had signed checkoff cardsin the Steelworkers under the old contract.Pursuant to these authorizations theCompany regularly deducted monthly dues until the new contract was signed.Duringthe summer of 1952 the Steelworkers raised their monthly dues from$2 to $3.As a result,during August and September,officials of the local endeavored tosecure new checkoff cards from all the employees.By mid-September there remained20 employees in the toolroom who had not signed such authorizations.On Sep-tember 19, Local No.3485 sent Goff the following wire:The following members have refused to resign check-off cards and are inviolation of the union-security clause of our contract.We therefore demandthe Company shall sign up these members by Tuesday September 23rd or weshallbe forced to shut the plant down Wednesday September 24th.Thisaction has the approval of District Director Joseph Gegmano and the ExecutiveBoard of Local 3485. The following are the delinquent members, . . . ChristClausen . . . Frank Skores . . . Ben Fodor.LeRoy Heinz . . . JosephRehling . . . JohnWass . . . George Naughton.. .Joseph lacullo . . .ThorleifThorsen.. .Edward Breh . . . John Herlein . .. Joseph Bleyer. . . Otto Theil...Rudolph Razl.HaroldWibiral .. . Gustav ThielLesterNoren . . . Reinert Erickson. . .L.Czechowski. . .HenryGregor.Goff received the wire at his home during the weekend.On the following Monday,September 21, he called all those named in the message to a meeting at his office.There he read the telegram and told the employees that it appeared the plant mightbe closed the following day although he was still hoping some arrangement couldbe made to prevent that development.Goff testified that he probably told theemployees"that the thing to do was to sign.check-off cards and the plantwould be open tomorrow."He also testified that this same day he told Grutterthat the Company did not consider the telegram an adequate basis for dischargingany employees.The next day Myron Perry,financial secretary of the local, con-ferred with counsel for the Steelworkers as to the composition of a revised messageand then sent the following wire to Goff: 13The following people have not paid their dues and therefore are not in goodstanding with this union. . . . [here naming the 20 employees listed in thetelegram of September 197.Under the modified union shop clause of our collective bargaining agree-ment, these people must remain in good standing or are subject to discharge.We insist that this provision of the contract be enforced,and that . . . thesepeople be notified that they must pay their dues or authorize deductions byFriday September 26, or be terminated.We insist that the Company give suchnotice to these members by noon September 25th or we will be forced to closethe plant down.This action has the approval of Joseph Germano, DistrictDirector United Steel Workers of America, and the Executive Board Local 3485.After receipt of this message on September 24, Goff again called the individualsnamed therein to his office,read the telegram,made no comment other than tostate that the Company would have to abide by the contract,and then sent them backto work. The next day, Goff sent the following wire to the SteelworkersThis is to advise you that we have notified the employees listed in your tele-gram dated September 24, 1952, that they must pay their dues or authorized [sic]deduction by Friday,September 26, 1952, or be terminated.This notice wasgiven by reading your telegram to the employees listed therein.Please notifyme by the close of business September 26, 1952 of the names of employees whohave not paid their dues by such time and such employees will be terminated.This action is being taken solely by reason of your demand and in relianceupon Paragraph C of Section V of the U S Steel agreement, which is incorpo-rated by reference into our agreement, under which the Union agrees to in-"The General Counsel endeavored to pi ove that this demand was the result of collusionbetween the Respondent and the SteelworkersI can find no basis for this allegation.Apart,from Goff's having told Grutter that the Company considered the original wire aninsufficient basis for dischaigmg the employees named,I am convinced,from a review ofthe credible testimony of both Grutter and Perry,that the Respondent had nothing fur-ther to do with its composition.338207-35-vol 110-44 ,674DECISIONSOF NATIONALLABOR RELATIONS BOARDdemnify the Company for all liability resulting from any action taken for thepurpose of complying with the union security clause.At the same time Goff sent a wire to B. F. Hanley, recording secretary of the Machin-ists, in which he quoted the text of the wire received from the Steelworkers on Sep-tember 24 and stated to Hanley, in connection with that message:I have read the above telegram to the employees listed therein and have advisedMr. Perry by telegram that any of such employees who have not paid their duesor authorized deduction by the close of business on Friday, September 21, 1952will be terminated as of such time.On September 26, the Steelworkers notified the Respondent that 17 of the em-ployees originally listed in the earlier message,14 not having paid back dues or hav-ing authorized payment of such, were no longer members in good standing.Thatafternoon these employees were paid their wages in full and, in addition, their ac-cumulated Christmas bonus and vacation benefits.The following Monday, when theentire group returned to the plant, they were given termination slips.The noticeswere identical and gave as the reason for discharge that the employee "Has not paiddues and therefore is not in good standing with U. S. A. C. I. O. 3485."Theform also contained a space where the employee could state his version of the dis-charge.After receipt of the slips, those affected repaired to the Machinists' hallfor advice and counsel.When they returned, each had typed on his terminationnotice the following:Ibelieve that I have been illegally discharged.The Company and the USA-CIO had no binding contract covering the craft unit because there was and isa question of representation for the craft unit filed with the National LaborRelations Board.The question of representation will be processed by the Na-tional Labor Relations Board in Washington, D. C.3.The reinstatementsInOctober the Company reemployed 11 of those whom it had discharged onSeptember 26.Shortly after the latter date Zetnick learned that Henry Gregor,one of the dischargees, was anxious to come back. In a conversation with that em-ployee Zetnick told Gregor that to return with full seniority it would be necessaryto regain a good-standing membership in the Steelworkers and he volunteered toput the union officials in touch with him. Soon thereafter several others calledZetnick in the same connection and were given similar information by the worksmanager.Later, Zetnick talked with them again, this time to tell them that he hadarranged for a conference with the Steelworkers on October 12.Thismeeting was`held in Goff's office at the plant.Gregor,Wass, Breh, Clausen, Gustav Thiel, andBleyer were the employees present.Goff and Zetnick greeted the employees as theyarrived and then left them in the room with Oakley Mills and officials of the Steel-workers' local.Mills asked the employees to take an oath of loyalty to the Steel-workers and thereafter each one signed a checkoff card. The day after the meetingthe union officials gave formal notice to Goff that the six employees had beenreinstated to membership in good standing, asked that they be reemployed "effectiveas of September 26, 1952, but without any right to pay for the period between theirdischarge on September 26, 1952 and the date they return to work," and agreed thatthe seniority, pension, and other rights of these employees would not be affected bytheir discharge.At the same time the Company received from the Steelworkers adocument signed by the employees in question wherein they waived all claims forback wages from the date of their discharge until October 12, and released theCompany and the Steelworkers from any liability arising out of their discharge.15Later that week other employees talked with Zetnick about coming back to workand on October 15, the latter arranged for Joseph A. Rehling, John Herlein, FrankSkores, LeRoy Heinz, and Lester Noren to meet with the Steelworkers under thesame circumstances as the previous group had done.Here, Grutter, speaking forthe Steelworkers,is told the five individuals they would have to sign checkoff cards14Three of the original twenty, Thorsen, Czechowski, and lacullo, had signed checkoffauthorizations during the week15These documents were prepared by counsel for the Respondent16There was no credible evidence that either Goff or Zetnick were in the room after theunion officials started talking with the menHeinz testified that he thought Goff was atthemeeting but on cross-examination he was less confident of his recollection in thisregardIt is appaient from the credible testimony of Goff that the latter was not only not WILLIAMD. GIBSON CO.675and that it would be necessary to pay up their back dues in order to retain theirseniority.All present thereupon signed the checkoff authorizations as well as thewaiver of back-pay liability which their coworkers had signed on October 12.The11 reinstated union members were then reemployed. In January, Reinert Ericksonwag likewise returned to the payroll after he had regained good standing in the Steel-workers in the same fashion as his 11 coworkers had done 3 months before. Ericksonalso signed a waiver of back-pay liability similar to that which the others had signedin October.17As with the others, Erickson was required to pay up his back dues inorder to be reinstated with his accumulated seniority.D. Conclusionswithrespect to the allegations of the General Counsel1.The alleged refusal to bargainThe Respondent conceded in its answer that at all times subsequent to July 25,1952, it has refused to bargain with the Machinists.Customarily, the question as towhether this constituted a violation of Section 8 (a) (5) would turn on a determina-tion as to whether the Machinists had a majority status within an appropriate unit atthe time of its demand for bargaining.The parties stipulated that on July 25, there were 31 employees in the unit de-scribed in the Board's Decision and Direction of Election.On July 23, 15 of thetoolroom employees signed authorization cards in the Machinists.18Within thesucceeding 10 days some 8 others signed cards. Four of this last group of cards borethe dates "July 24" and "July 25." 19Wibiral testified that he solicited these author-izations from his coworkers and sometime thereafter mailed them to the Machinists'headquarters.The face of each of these eight cards bears a postage cancellationstamp dated August 7, making it apparent that they were not mailed until then.The Respondent argues that this fact throws in serious doubt, if it does not disprove,Wibiral's testimony that a majority of the toolroom employees signed cards on orbefore July 25.While it is true that the fact Wibiral did not mail these cards untilAugust 7, might indicate that until then he actually had not obtained them, I do notbelieve that to have-been the situation here.There was no contest as to the authen-ticity of the signatures appearing on the cards, and the issue here involved relatedonly to the accuracy of the figure purportedly reflecting the date of such signature.From a close examination of the handwriting on the four cards, which are datedJuly 24 and 25, however, it is my conclusion that the signer of the card also wrotein the date that appears thereon.This being so, on the facts present here, it seemsapparent to me that these 4 cards were signed on the dates they bear, thus making 19cards for the Machinists, or a majority, at the time of the IAM request to bargain.Since the Machinists had a majority, under normal circumstances the next ques-tion would be whether the unit which it sought to represent was appropriate.OnJuly 25, the JAM requested recognition as the bargaining agent for all toolroom em-ployees.20By its petition filed in the representation proceeding the Machinists askedto be certified for a unit of this same description.This position was not adopted bythe Board in its Decision and Direction of Election.Apart from the fact that theBoard left the ultimate determination of the unit question to the employees affected,present at this meeting but that he did not even learn of it until later. In this he wascorroborated by Perry and Zetnick.Heinz further testified that he thought Zetnick re-mained at the meeting but in this particular be manifested an even greater inability toiecall the facts than he had with respect to GoffPerry and Grutter, the other witnessespiesent, credibly testified that Zetnick had conducted the employees to the meeting roomand then, immediately, departed17Erickson testified that the checkoff card which he signed was given to him by S 13.McHenry, the personnel managerIt appears from the credible testimony of Perry, how-ever, that this situation arose because of the fact that he had no blank cards while at the.union meeting when Erickson was reinstated and to make it more convenient foi the em-ployee had told him that he would leave the card for him at the personnel office so that itcould be signed and returned to Perry after Erickson reported for workisThis was at the meeting referred to above (section III, A)Wibiral and otlieis testi-fied that there were 17 employees at this meeting It is clear, however, that the Machinistsobtained no more than 15 cards from those presenteThese cards were signed by Leonard Czecliowski, Fiiedrich Esdar, George Naughton,and Frank A Skores20Excludmg office and clerical employees, professional employees, guards, and super--visors as defined in the Act, as well as all employees at the plant who did not work inthe toolroom. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDitdefined as a potentially appropriate unit a grouping which would exclude certainemployees whom the Machinists sought to represent 21 and include others on whosebehalf the IAM had not asked recognition,22 so that, as conceded in the GeneralCounsel's brief, five toolmakers employed in departments other than the toolroomwere included in the unit which the Board found should be "Globed." The GeneralCounsel contends that the departmental toolroom sought by the Machinists was atleast "essentially" appropriate.There is some doubt as to the validity of this con-tention.Cf.International Broadcasting Corporation (KWKH),99 NLRB 130. Itisunnecessary to decide the issue, however, since, for another reason, it is my con-clusion that the refusal to bargain charge must be dismissed. It is, of course, wellsettled, as the Board has held, that where an employer in good faith questions theappropriateness of the unit sought, he cannot be held to have committed an unfairlabor practice in refusing to bargain, even though it is subsequently determined thatthe unit claimed by the petitioning union is appropriate.Gazette Publishing Com-pany,101 NLRB 1694. Here, since the Board in its subsequent decision concludedthat the unit question should be decided by the employees themselves, there was ob-viously some basis for the employer to hold a good-faith doubt as to the appropriate-ness of the unit sought by the Machinists.More important to the the instant problem,however, is the fact that the Steelworkers constituted a vital, incumbent, certifiedunion.The Board has held in a closely analogous situation that under these cir-cumstances for the employer to decline recognition to a rival union, even though thatorganization may have a card-check majority, does not constitute a violation of Sec-tion 8 (a) (5) of the Act. InI.Spiewak cf Sons,71 NLRB 770 (mod. and enfd. 179F 2d 695 (C. A 3)) , the Board stated (at p. 771) :For the respondents to have gone forward to recognize and bargain with theAmalgamated on the basis of a representative status depending merely on desig-nation cards or on the number of employees participating in the Amalgamated'scurrent strike, in disregard of the Association's previous certification, its currentclaim and its active and long-standing representation of the employees involved,would not, in our opinion, have been consistent with the ActWe can, there-fore, hardly hold that the respondents' failure to bargain with the Amalgamated,whatever their motivation for refusing, constituted a violation of Section 8 (5).More recently the Board reaffirmed this holding.Indianapolis Newspapers, Inc.,103NLRB 1750. These decisions are plainly applicable to the instant situation and, inaccordance with them, it is my conclusion that here the Respondent did not unlaw-fully refuse to bargain with the Machinists.23One further point on this phase of the case remains to be considered. In supportof his allegation that the Machinists had a majority at the time that union requestedthe Company for recognition and bargaining, the General Counsel also sought toprove that the Machinists maintained this majority in the months thereafter.Thus,Wibiral testified that in September some 20 of the toolroom employees signed appli-cations for membership in, and paidinitiationfees to, the Machinists.Later in thehearing, when the General Counsel offered in evidence the applications of these em-ployees, an objection thereto on the grounds of irrelevance and immateriality wassustained by the Examiner.A motion for reconsideration of this ruling, made bythe General Counsel after the Board denied his request to appeal from the ruling,was taken under advisement by the Examiner. Because of my conclusion set forthabove, with respect to the alleged violation of Section 8 (a) (5), the General Counsel'smotion is now denied.2.The issues and conclusions in regard to the Respondent's execution of a contractwith the SteelworkersThe principal issue in this case is the General Counsel's contention that when,on July 28, the Respondent signed a new contract with the Steelworkers coveringall the production and maintenance workers at the plant, it violated Section 8 (a)(1), (2), and (3) of the Act because at the time there was pending a question ofrepresentation which the Machinists had raised.Midwest PipingcCSupply Co.,Inc.,63 NLRB 1060. The Respondent and the Steelworkers, on the other hand,contend that the doctrine of the last cited case was never intended to apply to the21Vu-, tool-crib attendant and machinist welderszz I e , all toolmakers in departments 6 and 20z3In view of the holding in theSpiewakandIndianapolis Newspapersdecisions on thispoint,it is apparentthat theJoy SslkMills decision(85 NLRB 1263,enfd. 185 F 2d732 (C A ,D C ), cert denied341 U S 914),and related cases cited by the GeneralCounsel have no application here. WILLIAM D. GIBSON CO.677instant situation, citing,inter alga,William Penn Broadcasting Company,93 NLRB1104, and that to hold otherwise would be inconsistent with the basic purposes ofthe Act.Thus, the Respondent asserts that in the absence of an affirmative show-ing that the unit claimed by the Machinists was appropriate, the Respondent wasfree to recognize and bargain with the Steelworkers, and that, as an incident to suchrecognition and bargaining, enter into a contract with that union and adhere tosuch an agreement.In the representation proceeding the Board held that the contract did not con-stitute a bar to the holding of an election since it was executed within 10 days aftertheMachinists filed a petition.At the hearing, and in his brief, the GeneralCounsel has argued that this finding foreclosed consideration in any subsequentcomplaint proceeding as to the facts surrounding the execution of the contract.This argument, however, is untenable, for the Board's administrative determina-tion in the representation case that the contract was not a bar to an election is ofno relevance with respect to the question of whether the execution of such anagreement constituted an unfair labor practiceWhereas a contract may not baran election if signed after a representation petition is filed(Crossett Paper Mills,98 NLRB 542, 544), it would seem elementary that before an employer could beheld to have committed an unfair labor practice under theMidwest Pipingdoctrineitwould be necessary to prove at the outset that he knew a representation petitionhad been filed prior to the moment he signed the contract in question.As appearsabove, it was not until July 29, that the Respondent was formally served with acopy of the Machinists' petition.Although the Respondent received a letter fromthat union on July 25, requesting recognition and an opportunity to bargain, thatcorrespondence made no reference to a Board-conducted election.Moreover, thereisnothing in the record to indicate that the Respondent was fairly apprised of theMachinists having resorted to the Board's election processes until it was servedwith a copy of the petition on the morning after it signed the contract with theSteelworkers.TheMidwest Pipingdoctrine stemmed from a construction of theAct designed to protect the integrity of the election processes once a question ofrepresentation was referred to the Board for resolution.Since the Respondent heredid not receive notice of the Board's involvement in the matter until after it hadexecuted the contract in question, the General Counsel must urge that the requestfrom the Machinists, received on July 25, must, in and of itself, have been enoughto raise the representation question which would compel the Respondent to delaythe execution of any contract or go forward at its peril. Surely, the mere request,however baseless, of a rival union made at the last minute before an employer andan incumbent union are to sign an agreement can not be enough to invoke theMidwest Pipingtheory as of that instant 24 so that the execution of any contract thenand regardless of when, if ever, a representation petition is filed, would be a violationof the Act. It would appear that until an employer is fairly on notice that theBoard's representation processes have been put in motion he should be free toproceed with negotiations and conclude a binding agreement.Especially shouldthat be the rule in a case such as the instant one where the employer and an in-cumbent union had practically concluded their negotiations, weeks, if not months,before the rival appeared on the scene.For this reason, it is my conclusion thathere the Respondent did not have such notice as would place it in jeopardy of violat-ing the Act at the time it executed the contract with the Steelworkers.Apart from the issue of whether the Respondent was sufficiently apprised of therepresentation case at the time in question, there is a further reason for my con-clusion that this is not a situation where the principle of theMidwest Pipingcaseisapplicable.Several years ago, the Board made clear that the rule of that casewas to be "strictly construed and sparingly applied"(Ensher, Alexander & Barsoom,Inc.,74 NLRB 1443, 1445). In a more recent decision,William Penn Broadcast-ing Company,93NLRB 1104, the Board held that an employer had committedno unfair labor practice by entering into an exclusive bargaining agreement withan incumbent union, although a rival had filed a petition for representation of some,of the employees covered by the agreement, where the employer claimed that theunit sought by the petitioning union was inappropriate.There the Board said<at p. 1105-1106) :. . . the pendency of a petition for certification imposes no duty upon anemployer to refrain from continuing exclusively to recognize and deal with anincumbentbargaining representative, such as we have here, unless the petition24 Itwould, of course, if followed by a petition filed within 10 days, be grounds onwhich the Board would hold that the contract was not a bar to an election.General Elec-trie X-Ray Corp,67 NLRB 997. That, however, is not the issue here. 678DECISIONSOF NATIONALLABOR RELATIONS BOARDhas a character and timeliness which create a real question concerning repre-sentation.One of the essential elements for a determination that such a "question"exists is that the petitioning union, seeking to displace an incumbent,assertits claim as to anappropriate unit of employees.In the absence of such a question, therefore, if the employers' contractwith the incumbent union has any tendency to encourage the employees tobecome or remain members of the incumbent union,.this is merely apossible and natural advantage which inheres in the position of every lawfulbargaining agent and does not constitute an interference with the employees'free choice of representatives prescribed by the Act zsThe burdenisonthe General Counsel to show that the unit sought by the petition-ing union is appropriate, and, absent such a showing, "an employer does not violatetheAct by continuing to recognize the incumbent union."Roegelein ProvisionCompany,99NLRB 830. Here the General Counsel has insisted, throughout,that the Board has already decided that the unit sought by the Machinists is appro-priate.This argument, however, ignores the fact that apart from the manner inwhich the unit described in the Board's decision differs from that requested by theMachinists, the Board has not yet held that this newly described unit is appropriatebut has, instead, deferred a decision on the matter until the employees registeredtheir preferences in an election.For this reason it is my conclusion that the Gen-eral Counsel has not made the necessary affirmative showing that, on July 25, theMachinsts sought such an appropriate unit as would distinguish the situation herefrom that in theWilliam Penncase.I further conclude and find that it was not aviolation of Section 8 (a) (1), (2), or (3) of the Act, for the Respondent to con-tinue its recognition of the Steelworkers as the bargaining agent for all its productionand maintenance employees, on and after July 28, and to execute the contract inquestion.3.The issues and conclusions with respect to the discharges and reinstatementsThe 17 employees whose discharges are involved in this proceeding were membersin good standing of the Steelworkers on July 28, 1952, when the new contract wasexecutedEach of them had signed a checkoff card under the old contract and con-cededly, none, either before or after July 28, ever 'attempted to withdraw from thisobligation pursuant to the provisions of the checkoff cards 26 Since the original cardslimited the amount of the monthly dues deduction to $2, when the Steelworkerson August 1 increased their dues to $3, that union then sought to obtain new check-off cards from all the employees.The discharge of the 17 here in question arosefrom their failure to either sign the new cards or to arrange for the direct paymentof dues for the months of August and SeptemberDuring these latter months none of the dischargees signed new checkoff cards andonly two testified that they endeavored to pay their dues in cash.One of the two,Rudolph Razl, testified that in September he offered a cash payment, first to JohnDorner, recording secretary of Local 3845, and later to Myron Perry, the financialsecretary, and that in each instance he was rebuffed.This was denied by bothDorner and Perry.Wibiral conceded that for some time the Steelworkers' consti-tution has permitted only the financial secretary to collect dues.Razl was oncepresident of the Steelworkers' local and had held other responsible posts with thatlocal so that it might be presumed that he too, was aware of this provision. In viewof this it would seem unlikely that he would endeavor to tender dues to Dorner,the recording secretary, whom Razi must have known was not authorized to acceptsuch payments.His testimony as to a purported conversation on the same subjectwith Perry was vague and unconvincing.zsA subsequent opinion in theWilliamPenn case, 94 NLRB 1175. in no way detractedfrom the Board's holding quoted above In the later ruling at 94 NLRB 1175, the Boardmerely remanded the case for further hearing to permit the introduction of additionalevidence on the question of appropriateness of the unit so that the case might be disposedof on its merits rather than on a technical failure of the evidence In a later decision,Roegelein Provision Conipany,99 NLRB 830, the Board reaffirmed its holding in theoriginalWilliam Penncase20By these cards the employees authorized the Respondent to deduct dues as long asany collective-bargaining agreement continued in effect, with the further provision thatan employee could remove himself from the checkoff at the end of any year, or at the ex-piration of any collective-bargaining agreement, by sending a written notice to the Com-pany and to the SteelworkersNot 1 of the 17 dischargees ever sent such a notice or everasked either orally or in writing, that he be removed from the checkoff. WILLIAM D. GIBSON CO.679Wibiral testified that he, too, had tendered cash payments to Dorner and Perryonly to have his offers rejected.This was denied by both of the Steelworkers' offi-cialswhom he named. In this connection Wibiral's account was mostunpersuasive.At the hearing he testified that he endeavored to pay his dues in cash to protect him-self and that the idea had occurred to him after reading a newspaper story on aBoard decision wherein an employee who had refused to sign a checkoff cardwas reinstated because he had offered his dues in cash.Yet,Wibiral conceded thathe had never informed Goff, Zetnick, or Buchanan that he had sought, unsuccess-fully, to pay his dues in this manner. In response to a leading question by theGeneral Counsel, he testified that the day before his discharge he had so informedFred Wagner, the factory superintendent, but on cross-examination, when asked torepeat this conversation with Wagner, Wibiral failed to include any reference to thisstatement.Wagner credibly testified that he could not recall having discussed anysuch topic with the employee.Wibiral admittedly did not mention his alleged tenderat the time he received his termination notice nor in the "employee's version" of-the discharge which he asked to have appended to that notice.Razl conceded thathe never told any official of the Company that he had sought to pay his dues in cash.SinceWibiral and Razl were leaders in the Machinists' movement, had they con-cluded that they might protect themselves by a cash tender it is inconceivable thatthey woud not have urged their 15 colleagues to do likewise.Yet Reinert Ericksonand LeRoy Heinz, who were closely associated with Wibiral and Razl and dischargedat the same time, gave no testimony about having made any cash tender of dues.In the light of the foregoing considerations it is my conclusion their neither Wibiralor Razl ever offered to pay their dues in cash.Moreover, thereisnoshowing thatsuch offers, if, in fact, made, would have been futile gestures.Krambo Food-Stores, Incorporated,106 NLRB 870;Utah Construction Co,95 NLRB 196, 204Since I have found that the execution of the contract on July 28 was not violativeof the Act, any discharge pursuant to the union-security provisions of that agree-ment would be permissible unless the employer had "reasonable grounds for believ-ing that membership was denied or terminated for reasons other than the failureof the employee to tender the periodic dues.. . ." (Section 8 (a) (3)).Here, the17 employees in question having failed to tender their dues pursuant to the contract,the Steelworkers having informed the Company that for this reason they were nolonger members in good standing, and the Respondent having no basis for believingthat their membership had been terminated on any other ground, the Respondenthad no alternative but to discharge the 17.The facts in connection with the reinstatement of 12 of these employees have beenset forth above.The General Counsel alleges that in reinstating these dischargeesthe Respondent turned over to the Steelworkers the matter of their reemploymentand that in so doing the Respondent assisted the latter in direct violation of Section8 (a) (3).This argument proceeds on the assumption that the execution of the con-tract of July 28 was in itself unlawful, a conclusion already rejected.Once it appears,as I have held, that the contract was not signed in derogation of the Act, the Respond-ent's conduct pursuant thereto and in good-faith compliance therewith cannot bedeemed a violation.Krambo Food Stores, Incorporated,106 NLRB 870,Chis-holm Ryder Company,94 NLRB 508;Standard Brands, Inc.,97 NLRB 737.It should be noted, farther, that none of the discharged employees ever asked toreturn as a new employee, consequently it is unnecessary to consider whether theRespondent sought to impose discriminatory terms upon their reinstatement exceptinsofar as such terms or conditions were not permitted by the collective-bargainingcontract with the Steelworkers.Because this contract provided,inter alia,for senior-ity and pension rights the Respondent asked that the Steelworkers state, in writing,that the employees seeking reinstatement were once more in good standing and thatthe union had no objection to their reinstatement.Further, to avoid any questionthat reinstatement would entitle the employee to reinbursement for the period be-tween his discharge and subsequent reemployment, the Respondent also requiredthat the employees waive any such claim.Having found that their original dischargeswere legal, the aboveconstitutesno evidence that the Respondent discriminatedagainstthese individuals in connection with their reemployment.Krambo FoodStores, Incorporated,106 NLRB 870 (discharge of Boetchur and Gorski);StandardBrands, Inc.,97 NLRB 737, 740-741;National Lead Company, Titanium Division,106 NLRB 545.4.The allegations as to Section 8 (a) (1); conclusions with respect theretoThe General Counsel alleged that the Respondent had violated Section 8 (a) (1)of the Act in that Goff had interrogated Wibiral as to his activity in the Machinists,instigated an anti-Machinists' petition which he allowed to be circulated freely in ,680DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant, interrogated Grutter as to how many employees had signed the petition,and, in furtherance of a compaign against the Machinists,called a meeting of thetoolroom on July 30 to promote the interests of the Steelworkers.As appears above, I have found that the petition in question was prepared bythe Steelworkers and that, contrary to Wibiral's testimony,Goff did not ask thathe circulate it among his fellow employees.The facts in connection with the meet-ing of July 30 have been set forth above(section III,A).Nothing which Goffsaid during this meeting could be construed as beyond the scope of protected freespeech under Section 8(c) of the Act.The General Counsel urges that at leastthe Respondent must be charged with responsibility for the anti-Machinists'petitionsince it was typed on company time and freely circulated during working hours.On the facts present here,I can not agree with this contention.There was no evi-dence of any no-solicitation rule at the plant and from the testimony in the recordit is plain that, throughout this period,propagandizing for the Machinists,as wellas for the Steelworkers,went on apace during working hours without any objectionfrom the Respondent.Nor does it appear that the fact that the petition in questionwas typed by a company stenographer who had on various other occasions typednotices for the union merit any significance.Goff's query to Wibiral as to who had started the Machinists'movement and hissubsequent question to Grutter as to how many had signed the petition constitutedunlawful interrogation within the meaning of Section 8(a) (1) as the Board hasconstrued that provisionof the Act.SyracuseColorPress,Inc.,103NLRB 377.(Butsee,N. L. R. B.v.Arthur Winer,Inc.,194 F. 2d 370 (C. A. 7),cert. denied,344 U. S. 819.)However,as the Board has also held that an isolated instance ofinterrogation does not merit the issuance of a remedial order,(Waffle Corporationof America,103 NLRB 895;AmericanThread Company,97 NLRB 810;GazettePublishing Company,101NLRB 1694),and because,as appears above, it is myconclusion that the Respondent has not violated Section 8(a) (1), (2), (3), or (5)of the Act,in any of the other respects alleged, I will recommend that the com-plaint be dismissed in its entirety.On the basis of the foregoing and upon the entire record in the case, I have reachedthe following:CONCLUSIONS OF LAW1.The Respondent, William D. Gibson Co., Division of Association Spring Cor-poration, is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2.The Steelworkers and the Machinists are labor organizations within themeaning,of the Act.3.The Respondent has not engaged in unfair labor practices as alleged in thecomplaint within the meaning of Section 8 (a) (1), (2), (3), and (5) of the Act.LRecommendations omitted from publication.]GGOFF-MCNAIR MOTOR COMPANYandINTERNATIOOqAL ASSOCIATION OFMACHINISTS, AFLLYLE BRYAN MOTOR COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS, AFLP. R. GREEN, D/B/A GREEN CHEVROLET COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, AFL.Cases Nos. 32-CA-2176, 32-CA-368, 32-CA-274, 32-C, A-367, 32-CA-275, and 32-CA-369.October 29,1954Decision and OrderOn May 6, 1953, Trial Examiner Robert E. Mullin issued his In-termediate Report and on April 29, 1954, his Supplemental Inter-mediate Report in the above-entitled proceeding, finding that the Re-110 NLRB No. 104.